UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q/A Amendment No. 1 [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended January 31, 2013 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to 000-52452 Commission File Number DUSSAULT APPAREL INC. (Exact name of registrant as specified in its charter) Nevada 98-0513727 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1885 Shore Drive South, South Pasadena, FL (Address of principal executive offices) (Zip Code) (727) 902-2594 (Registrant’stelephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ]No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] (Do not check if a smaller reporting company) 1 Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [ X ] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes []No [] APPLICABLE ONLY TO CORPORATE ISSUERS 353,444,347 shares of common stock issued and outstanding as of March 15, 2013 (Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.) 2 EXPLANATORY NOTE The purpose of this Amendment No. 1 on Form 10–Q/A to Dussault Apparel Inc.’s interim report on Form 10–Q for thethree month period ended January 31, 2013, filed with the Securities and Exchange Commission on March 25, 2013 (the “Form 10–Q”), is solely to furnish Exhibit 101 to the Form 10–Qin accordance with Rule 405 of Regulation S–T. No other changes have been made to the Form 10–Q. This Amendment No. 1 speaks as of the original filing date of the Form 10–Q, does not reflect events that may have occurred subsequent to the original filing date and does not modify or update in any way disclosures made in the original Form 10–Q. 3 ITEM 6.EXHIBITS NO. IDENTIFICATION OF EXHIBIT Articles of Incorporation Incorporated by reference from our Registration Statement on Form SB-2 filed on January 11, 2007. Bylaws Incorporated by reference from our Registration Statement on Form SB-2 filed on January 11, 2007. Articles of Merger Incorporated by reference from our Form 8-K filed on June 16, 2007. Certificate of Change Incorporated by reference from our Form 8-K filed on June 16, 2007 Distribution Agreement dated November 10, 2009, between our company and EHM Holdings. Incorporated by reference from our Quarterly Report on Form 10-Q filed on March 22, 2010. Merchandising License Agreement dated October 31, 2009, between our company and USPA Accessories, LLC. Incorporated by reference from our Quarterly Report on Form 10-Q filed on March 22, 2010. Distribution Agreement between the Company and JX Apparel Ltd. Incorporated by reference from our Quarterly Report on Form 10-Q filed on March 25, 2013 Certification of Principal Executive Officer filed pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Incorporated by reference from our Quarterly Report on Form 10-Q filed on March 25, 2013 Certification of Principal Financial Officer filed pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Incorporated by reference from our Quarterly Report on Form 10-Q filed on March 25, 2013 Certification of Principal Executive Officer pursuant to 18 U.S.C. Section 1350 as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Incorporated by reference from our Quarterly Report on Form 10-Q filed on March 25, 2013 101.SCH XBRL Taxonomy Extension Schema Document Filed herewith** 101.CAL XBRL Taxonomy Extension Calculation Linkbase Document Filed herewith** 101.LAB XBRL Taxonomy Extension Label Linkbase Document Filed herewith** 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document Filed herewith** 101.DEF XBRL Taxonomy Extension Definition Linkbase Document Filed herewith** 101.INS XBRL Taxonomy Instance Document Filed herewith** **Pursuant to Rule 406T of Regulation S-T, these interactive data files are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933 or Section 18 of the Securities Exchange Act of 1934 and otherwise are not subject to liability. 4 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. DUSSAULT APPAREL INC. Date: September 4,2013 By: /s/ Natalie Bannister Name: Natalie Bannister Title: Chief Executive Officer and President (Principal Executive Officer) Chief Financial Officer (Principal Financial Officer and Principal Accounting Officer) 5
